Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 11, 3, 4, 5, 6, 10, 13, 14, 15, 16 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rodetsky (7,938,756).
Consider Claim 1, Rodetsky discloses an ambulation aid apparatus comprising: a plurality of panels including at least a first panel (6-1), a second panel (3), and a third panel (3’), each of the plurality of panels attachable to a frame (2, 2’, 5) to form a body-on-frame ambulation aid supporting, through the plurality of panels, weight and mobility of a user, wherein at least one of the frame, the first panel, the second panel, or the third panel is formed of a polymer-based material, the first panel to form a front of the ambulation aid, the second panel to form a first side of the ambulation aid, and the third panel to form a second side of the ambulation aid.
Consider Claim 11 , Rodetsky discloses a first panel means (6-1) attachable to a frame (2, 2’, 5) to form a front of the ambulation aid; a second panel means (3) attachable to the frame to form a first side of the ambulation aid; and a third panel (3’) means attachable to the frame to form a second side of the ambulation aid, the first panel means, the second panel means, and the third panel means forming a plurality of panel means attachable to the frame to form a body-on-frame ambulation aid supporting a user, wherein at least one of the frame, the first panel means, the second panel means, or the third panel means is formed of a polymer- based material (plastic).
Consider Claims 3, 13, Rodetsky discloses all the features of the claimed invention and further discloses including a fourth panel (8), a fifth panel (4), and a sixth panel (4’), the fourth panel attachable to the frame opposite the first panel, the fifth panel attachable to the frame opposite the second panel, and the sixth panel attachable to the frame opposite the third panel.
Consider Claims 4, 14, Rodetsky discloses all the features of the claimed invention and further discloses wherein at least one of the panels includes at least one of a seat, a tray, a secondary panel (4), or a storage area.
Consider Claims 5, 15, Rodetsky discloses all the features of the claimed invention and further discloses including at least one of a handle, a seat, a tray, a track, a closure, a wheel, a skid, a storage, a grippable area (7), a fastener, a secondary panel, or a holder.
Consider Claims 6, 16, Rodetsky discloses all the features of the claimed invention and further discloses wherein at least one of the plurality of panels (6) includes structural elements (curves) to strengthen the at least one of the plurality of panels.
Consider Claim 10, 20, Rodetsky discloses all the features of the claimed invention, as described above, and further discloses wherein the plurality of panels 6-1, 8, 3, 3’m 4m 4’) is removably attachable to the frame.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rodetsky (7,938,756) in view of Rothstein (7,8,66,677).
Consider Claims  2, 12, Rodetsky discloses all the features of the claimed invention, as described above, but does not disclose wherein at least one of the first panel, the second panel, or the third panel is made in monocoque construction.
Rothstein discloses the use of monocoque construction. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Rodetsky by making the panels of monocoque construction since it would have been a simple matter of using a known technique to improve a known device and would have yielded the expected result of providing suitable components for the device.
Claim(s) 7, 9, 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rodetsky (7,938,756) in view of Douglass (6,014,981).
Consider Claims 7, 17, Rodetsky discloses all the features of the claimed invention but does not specifically disclose wherein the structural elements include ribbing.
Douglass discloses ribbing (62).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Rodetsky by further comprising ribbing in order to reduce the likelyhood of panels breaking.
Consider Claims 9, 19, Rodetsky discloses all the features of the claimed invention but does not specifically disclose wherein the polymer-based material includes a combination of polypropylene and acrylonitrile butadiene styrene.
Douglass discloses using any particular polymer and specifically gives polypropylene as an example.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Rodetsky by utilizing polypropylene and acrylonitrile butadiene styrene as claimed since it would have been a simple matter if combining known elements and would have yielded the expected result of forming a rigid panel.
Allowable Subject Matter
Claims 8 and 18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Although the prior art discloses all the limitations of Claims 1 and 11, the prior art does not disclose or render obvious, absent impermissible hindsight, these limitations in combination with wherein the polymer-based material includes a foam as required by Claims 8 and 18.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN A EVANS whose telephone number is (571)270-7022. The examiner can normally be reached 9-4 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James A Shriver can be reached on (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYAN A EVANS/Primary Examiner, Art Unit 3618